242 F.2d 759
57-1 USTC  P 9533
241 CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 186, Docket 24359.
United States Court of Appeals Second Circuit.
Argued March 5, 6, 1957.Decided March 28, 1957.

Charles K. Rice, Asst. Atty. Gen.  (Lee A. Jackson and Morton K. Rothschild, Attorneys, Department of Justice, Washington, D.C.,), for respondent.
Before MEDINA and WATERMAN, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
Affirmed on the findings of fact and opinion of Judge Rice, T.C.Memo. 1956-174.